UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 10/31/12 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Municipal Bond Opportunity Fund SEMIANNUAL REPORT October 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 26 Financial Highlights 29 Notes to Financial Statements 40 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Municipal Bond Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Municipal Bond Opportunity Fund, covering the six-month period from May 1, 2012, through October 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The municipal bond market generally advanced during the reporting period in response to positive supply-and-demand dynamics, improving credit conditions, and investors’ changing expectations of global and domestic economic conditions. While monthly variations in economic data have been pronounced, the longer-term pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. However, a number of headwinds remain, including the potential effects of the European financial crisis and slower growing emerging markets on U.S. exports. In light of current uncertainties surrounding fiscal policy and tax reforms, the U.S. economic recovery appears likely to persist at subpar levels over the first half of 2013. However, the nation’s easy monetary policy and a successful resolution of the fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy over the second half of the new year. As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2012, through October 31, 2012, as provided by Daniel Rabasco and Mountaga Aw, Portfolio Managers Fund and Market Performance Overview For the six-month period ended October 31, 2012, Dreyfus Municipal Bond Opportunity Fund’s Class A shares produced a total return of 3.87%, Class C shares returned 3.47% and Class Z shares returned 3.90%. 1 In comparison, the Barclays Municipal Bond Index, the fund’s benchmark index, achieved a total return of 3.34% for the same period. 2 Falling long-term interest rates and favorable supply-and-demand dynamics continued to support municipal bond prices during the reporting period. The fund produced higher returns than its benchmark, mainly due to its emphasis on revenue-backed bonds over their general obligation counterparts. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the fund’s portfolio is expected to exceed 10 years. In managing the fund, we focus on identifying undervalued sectors and securities, and we minimize the use of interest-rate forecasting. We select municipal bonds using fundamental analysis to estimate the relative value of various sectors and securities, and to exploit pricing inefficiencies in the municipal bond market. In addition, we trade among the market’s various sectors — such as the pre-refunded, general obligation and revenue sectors — based on their apparent relative values. The fund generally will invest simultaneously in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Dynamics Buoyed Municipal Bonds The reporting period began in the immediate wake of several months of U.S. economic recovery, in which investors responded positively to employment gains and increased manufacturing activity. However, new macroeconomic developments in the spring called the sustainability of the recovery into question. Most notably, the U.S. labor market’s rebound slowed when the public sector shed jobs and the private sector’s employment gains proved more anemic than expected. These headwinds sparked a renewed flight to perceived safe havens, such as U.S. Treasury securities. However, municipal bonds generally remained strong across the credit-quality range throughout the reporting period, in part due to robust demand as investors sought competitive levels of after-tax income in a low interest-rate environment. Municipal bond prices also responded positively to falling long-term interest rates stemming from quantitative easing and other stimulative measures by the Federal Reserve Board. Meanwhile, new issuance volumes remained relatively low as political pressure led to less borrowing for capital projects and municipalities primarily issued new bonds to refinance older debt, resulting in a net decrease in the supply of tax-exempt securities. From a credit quality perspective, a number of state governments have taken the difficult steps necessary to reduce or eliminate budget deficits. In this constructive environment, lower-rated and longer maturity municipal bonds led the market higher, while highly rated and shorter-term securities generally lagged market averages. Credit Selections Buoyed Relative Performance The fund benefited during the reporting period from its focus on higher yielding revenue-backed municipal bonds and a corresponding de-emphasis on lower yielding general obligation bonds.The fund received especially robust contributions to relative performance from overweighted exposure to municipal bonds backed by revenues from hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. Moreover, the fund benefited from tactical trades in general obligation bonds from California and Illinois, whose securities had been punished by economic concerns and then rallied as those worries eased. 4 The fund’s performance also was helped by a relatively long duration posture when longer term yields fell. Finally, we successfully implemented strategies using derivative instruments, including U.S.Treasury futures contracts, to capture the benefits of changing yield differences between municipal bonds and other fixed-income securities. Disappointments during the reporting period were relatively limited, concentrated mainly among higher quality, lower yielding market segments, such as securities backed by revenues from essential municipal services. Adjusting to Changing Market Conditions Even though recent domestic economic data has exhibited an improving trend, the U.S. economy remains vulnerable to uncertainty regarding future fiscal policies.We expect market volatility to increase at times amid potentially contentious negotiations to avert automatic federal tax hikes and spending cuts scheduled for early 2013. Therefore, we have continued to favor revenue-backed municipal bonds over their general obligation counterparts.We have set the fund’s average duration in a range we consider to be roughly in line with market averages and will continue to take advantage of attractive relative value opportunities provided by the market. November 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Municipal Bond Opportunity Fund from May 1, 2012 to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2012 Class A Class C Class Z Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2012 Class A Class C Class Z Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .93% for Class A, 1.68% for Class C and 88% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—99.2% Rate (%) Date Amount ($) Value ($) Alabama—.6% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,000,000 2,001,160 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 983,980 Arizona—4.0% Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,335,750 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 6,207,600 Phoenix Civic Improvement Corporation, Junior Lien Water System Revenue 5.00 7/1/17 3,405,000 4,054,436 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 4,650,000 4,469,720 California—14.2% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,647,366 California, GO (Insured; AMBAC) 6.00 2/1/18 2,245,000 2,798,527 California, GO (Various Purpose) 5.25 10/1/20 2,300,000 2,804,137 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 9,166,949 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 6,295,300 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,673,680 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 2,955,000 3,521,503 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 a 59,205 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,230,820 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,123,110 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 3,173,081 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,362,740 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 1,585,000 1,418,559 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 6.00 9/1/13 3,145,000 a 3,351,218 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 6,020,450 Los Angeles Unified School District, GO 5.00 7/1/18 7,210,000 8,806,006 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,654,350 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,706,160 San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,398,680 San Diego County Regional Transportation Commission, Sales Tax Revenue 5.00 4/1/20 1,250,000 1,566,750 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado—1.7% Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,245,000 1,328,527 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,104,360 Metro Wastewater Reclamation District, Sewer Improvement Revenue 5.00 4/1/17 1,925,000 2,285,283 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,260,810 University of Colorado Regents, University Enterprise Revenue 5.25 6/1/36 2,065,000 2,451,196 Connecticut—.7% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,515,160 Delaware—.6% Delaware, GO 5.00 10/1/16 2,500,000 2,938,450 Florida—5.1% Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 3,790,824 Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; Assured Guaranty Municipal Corp.) 5.55 1/1/23 895,000 896,423 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,500,010 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,340,000 2,704,385 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 3,500,000 4,084,885 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/21 2,500,000 3,165,150 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,962,903 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/19 2,325,000 2,888,766 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 b 58,037 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 c 1,355,669 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c 537,140 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 1,110,800 Georgia—3.7% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,397,920 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 4,399,977 Gwinnett County School District, GO Sales Tax Bonds 4.00 10/1/16 2,875,000 3,262,981 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/20 6,290,000 7,677,700 Hawaii—.2% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai’i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 1,130,630 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—5.2% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,500,000 4,093,810 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 11,270,200 Illinois, GO 5.00 8/1/24 1,000,000 1,131,070 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,898,350 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 2,047,377 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,727,269 Indiana—.8% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,820,220 Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 2,000,000 2,096,120 Kansas—.3% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,609,380 Kentucky—2.6% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,247,780 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Kentucky (continued) Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,962,280 Louisiana—.4% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,254,740 Maine—.5% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,563,260 Maryland—2.4% Maryland, GO (State and Local Facilities Loan) 5.00 8/1/20 2,500,000 3,117,275 Maryland Transportation Authority, Airport Parking Revenue (Baltimore/Washington International Thurgood Marshall Airport Projects) 5.00 3/1/18 6,200,000 7,261,936 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/21 1,500,000 1,864,125 Massachusetts—3.9% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,669,650 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,720,745 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 5,000,000 6,401,600 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 2,056,863 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Water Resources Authority, General Revenue 5.00 8/1/42 2,500,000 2,911,800 Michigan—9.2% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,678,330 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,500,000 2,713,900 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,988,300 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,974,800 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/22 7,500,000 8,596,875 Michigan Municipal Bond Authority, State Clean Water Revolving Fund Revenue 5.00 10/1/23 6,340,000 7,490,203 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/17 2,590,000 2,971,300 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 6,225,000 6,224,813 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 5,939,300 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,881,875 Missouri—.9% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/19 2,500,000 3,137,525 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Missouri (continued) Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) (Prerefunded) 5.38 12/1/12 1,370,000 a 1,375,946 Nevada—.2% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 1,121,560 New Jersey—2.6% New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/19 3,000,000 3,732,210 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/31 1,250,000 1,504,250 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 1,945,000 1,903,260 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 1,000,000 957,600 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,135,000 a 5,338,500 New Mexico—1.0% Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,168,700 New York—12.4% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 d,e 11,602,903 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 6,042,200 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,178,671 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,921,475 New York City, GO 5.00 10/1/36 5,000,000 5,745,500 New York City Health and Hospital Corporation, GO 5.00 2/15/18 5,265,000 6,198,485 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 3,249,780 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,822,750 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,648,150 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,168,950 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 5,539,350 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,597,925 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 8/15/18 5,000,000 6,126,500 North Carolina—.2% North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 765,000 772,076 Ohio—.6% Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights— Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,046,650 Oklahoma—.9% Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,606,360 Pennsylvania—3.4% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 3,253,547 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/22 3,000,000 3,445,800 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,890,000 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,664,960 South Carolina—1.2% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,942,050 Tennessee—1.1% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,827,790 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Metropolitan Government of Nashville and Davidson County, Subordinate Lien Water and Sewer Revenue 5.00 7/1/17 2,500,000 2,954,800 Texas—9.0% Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 5,000,000 5,412,150 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 2/15/23 5,000,000 6,177,350 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/17 2,500,000 2,902,700 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 2,208,640 Midlothian Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/40 2,500,000 2,865,400 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 5,665,000 6,571,343 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 6,081,442 San Antonio, Water System Revenue 5.00 5/15/36 3,945,000 4,538,367 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 2,875,000 2,897,540 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/17 5,000,000 5,995,850 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia—1.4% Henrico County, Public Improvement GO 5.00 7/15/17 2,845,000 3,420,657 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,305,000 3,803,130 Washington—3.5% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 2,180,000 2,525,268 Energy Northwest, Electric Revenue (Project 3) 5.00 7/1/18 5,000,000 6,112,950 Seattle, Water System Revenue 5.00 9/1/22 2,735,000 3,489,887 Washington, GO (Various Purpose) 5.00 7/1/16 2,500,000 2,902,775 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program—Toll Revenue) 5.00 6/1/33 2,255,000 2,654,654 West Virginia—1.1% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 5,821,800 Wisconsin—1.8% Wisconsin, GO 4.00 5/1/15 2,500,000 2,721,375 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,531,980 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,055,760 U.S. Related—1.8% Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 1,097,940 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/24 1,000,000 1,069,170 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,500,000 1,681,665 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,537,800 Total Long-Term Municipal Investments (cost $459,244,156) Short-Term Municipal Investments—.5% California—.3% Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.24 11/1/12 1,500,000 f 1,500,000 New York—.2% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 11/1/12 100,000 f 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.26 11/1/12 1,100,000 f 1,100,000 Total Short-Term Municipal Investments (cost $2,700,000) Total Investments (cost $461,944,156) % Cash and Receivables (Net) .3 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producing—security in default. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2012, this security was valued at $11,602,903 or 2.3% of net assets. f Variable rate demand note—rate shown is the interest rate in effect at October 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 20 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 15.8 AA Aa AA 32.5 A A A 35.6 BBB Baa BBB 7.1 BB Ba BB 1.5 B B B 2.5 F1 MIG1/P1 SP1/A1 .3 Not Rated g Not Rated g Not Rated g 4.7 † Based on total investments. g Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES October 31, 2012 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 461,944,156 506,088,585 Cash 152,441 Interest receivable 6,935,263 Receivable for shares of Beneficial Interest subscribed 19,430 Prepaid expenses 32,903 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 391,438 Payable for floating rate notes issued—Note 4 4,845,000 Payable for shares of Beneficial Interest redeemed 156,515 Interest and expense payable related to floating rate notes issued—Note 4 5,486 Accrued expenses 118,832 Net Assets ($) Composition of Net Assets ($): Paid-in capital 494,929,347 Accumulated undistributed investment income—net 141,445 Accumulated net realized gain (loss) on investments (31,503,870 ) Accumulated net unrealized appreciation (depreciation) on investments 44,144,429 Net Assets ($) Net Asset Value Per Share Class A Class C Class Z Net Assets ($) 239,143,020 12,546,681 256,021,650 Shares Outstanding 18,261,166 955,768 19,549,260 Net Asset Value Per Share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended October 31, 2012 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 1,403,191 Shareholder servicing costs—Note 3(c) 728,915 Distribution fees—Note 3(b) 50,838 Professional fees 46,726 Registration fees 26,693 Interest and expense related to floating rate notes issued—Note 4 23,055 Custodian fees—Note 3(c) 22,734 Prospectus and shareholders’ reports 18,507 Trustees’ fees and expenses—Note 3(d) 11,168 Loan commitment fees—Note 2 2,904 Miscellaneous 26,241 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (375 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 4,924,431 Net realized gain (loss) on financial futures 367,517 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 5,588,769 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2012 Year Ended (Unaudited) April 30, 2012 a Operations ($): Investment income—net 8,064,661 19,733,002 Net realized gain (loss) on investments 5,291,948 12,015,713 Net unrealized appreciation (depreciation) on investments 5,588,769 26,484,652 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (3,732,635 ) (9,305,877 ) Class B Shares — (20,036 ) Class C Shares (159,258 ) (432,566 ) Class Z Shares (4,031,323 ) (9,823,657 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,736,833 12,674,888 Class B Shares — 162,750 Class C Shares 473,370 1,504,474 Class Z Shares 3,154,921 6,921,528 Dividends reinvested: Class A Shares 2,694,986 6,600,723 Class B Shares — 14,891 Class C Shares 107,463 281,279 Class Z Shares 3,019,298 7,297,662 Cost of shares redeemed: Class A Shares (14,352,736 ) (29,495,384 ) Class B Shares — (1,232,053 ) Class C Shares (2,285,125 ) (1,627,193 ) Class Z Shares (7,755,860 ) (20,371,121 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 505,896,039 484,512,364 End of Period Undistributed investment income—net 141,445 — 24 Six Months Ended October 31, 2012 Year Ended (Unaudited) April 30, 2012 a Capital Share Transactions: Class A b Shares sold 648,335 1,019,158 Shares issued for dividends reinvested — 531,701 Shares redeemed (1,106,635 ) (2,385,727 ) Net Increase (Decrease) in Shares Outstanding ) ) Class B b Shares sold — 13,064 Shares issued for dividends reinvested — 1,211 Shares redeemed — (98,670 ) Net Increase (Decrease) in Shares Outstanding — ) Class C Shares sold 44,750 121,443 Shares issued for dividends reinvested — 22,595 Shares redeemed (175,453 ) (131,119 ) Net Increase (Decrease) in Shares Outstanding ) Class Z Shares sold 243,404 554,644 Shares issued for dividends reinvested 232,154 587,938 Shares redeemed (598,919 ) (1,649,629 ) Net Increase (Decrease) in Shares Outstanding ) ) a Effective as of the close of business on March 13, 2012, the fund no longer offers Class B shares. b During the period ended April 30, 2012, 29,619 Class B shares representing $369,815 were automatically converted to 29,642 Class A shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended October 31, 2012 Year Ended April 30, Class A Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.81 11.85 12.35 11.65 12.56 13.10 Investment Operations: Investment income—net a .21 .49 .53 .55 .57 .57 Net realized and unrealized gain (loss) on investments .28 .96 (.50 ) .70 (.91 ) (.54 ) Total from Investment Operations .49 1.45 .03 1.25 (.34 ) .03 Distributions: Dividends from investment income—net (.20 ) (.49 ) (.53 ) (.55 ) (.57 ) (.57 ) Net asset value, end of period 13.10 12.81 11.85 12.35 11.65 12.56 Total Return (%) b 3.87 c 12.45 .20 10.91 (2.64 ) .28 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 d .94 .94 .93 1.00 1.17 Ratio of net expenses to average net assets .93 d .89 .94 .93 .99 1.17 Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .01 .01 .07 .23 Ratio of net investment income to average net assets 3.16 d 3.98 4.38 4.57 4.85 4.49 Portfolio Turnover Rate 10.55 c 40.38 21.95 22.61 56.67 77.20 Net Assets, end of period ($ x 1,000) 239,143 239,859 231,671 268,406 269,846 300,982 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 26 Six Months Ended October 31, 2012 Year Ended April 30, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.84 11.88 12.37 11.66 12.58 13.12 Investment Operations: Investment income—net a .16 .40 .44 .46 .49 .47 Net realized and unrealized gain (loss) on investments .28 .96 (.49 ) .71 (.93 ) (.53 ) Total from Investment Operations .44 1.36 (.05 ) 1.17 (.44 ) (.06 ) Distributions: Dividends from investment income—net (.15 ) (.40 ) (.44 ) (.46 ) (.48 ) (.48 ) Net asset value, end of period 13.13 12.84 11.88 12.37 11.66 12.58 Total Return (%) b 3.47 c 11.59 (.46 ) 10.15 (3.42 ) (.46 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.68 d 1.69 1.69 1.69 1.76 1.91 Ratio of net expenses to average net assets 1.68 d 1.63 1.69 1.69 1.75 1.91 Ratio of interest and expense related to floating rate notes issued to average net assets .01 d .01 .01 .01 .07 .23 Ratio of net investment income to average net assets 2.40 d 3.23 3.61 3.80 4.12 3.74 Portfolio Turnover Rate 10.55 c 40.38 21.95 22.61 56.67 77.20 Net Assets, end of period ($ x 1,000) 12,547 13,955 12,750 15,476 14,702 12,586 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2012 Year Ended April 30, Class Z Shares (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 12.81 11.85 12.34 11.65 12.56 13.10 Investment Operations: Investment income—net a .21 .50 .54 .56 .58 .58 Net realized and unrealized gain (loss) on investments .29 .96 (.50 ) .69 (.91 ) (.54 ) Total from Investment Operations .50 1.46 .04 1.25 (.33 ) .04 Distributions: Dividends from investment income—net (.21 ) (.50 ) (.53 ) (.56 ) (.58 ) (.58 ) Net asset value, end of period 13.10 12.81 11.85 12.34 11.65 12.56 Total Return (%) 3.90 b 12.51 .34 10.87 (2.59 ) .33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .89 .88 .88 .94 1.08 Ratio of net expenses to average net assets b .88 c .84 .88 .88 .94 1.08 Ratio of interest and expense related to floating rate notes issued to average net assets .01 c .01 .01 .01 .07 .23 Ratio of net investment income to average net assets 3.21 c 4.03 4.44 4.62 4.90 4.53 Portfolio Turnover Rate 10.55 b 40.38 21.95 22.61 56.67 77.20 Net Assets, end of period ($ x 1,000) 256,022 252,082 239,092 263,072 247,849 284,168 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Municipal Bond Opportunity Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders of the fund who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such Dreyfus-managed fund, and who continue to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market condi-tions.All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Financial futures on municipal securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally categorized within Level 1 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the secu- The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) rities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 506,030,548 58,037 Liabilities ($) Floating Rate Notes † — (4,845,000 ) — ) † Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At October 31, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 4/30/2012 58,048 Realized gain (loss) — Change in unrealized appreciation (depreciation) (11 ) Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 10/31/2012 58,037 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 10/31/2012 (11 ) 32 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $36,909,340 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to April 30, 2012. If not applied, $723,059 of the carryover expires in fiscal year 2016, $12,209,003 expires in fiscal year 2017, $20,082,904 expires in fiscal year 2018 and $3,894,374 expires in fiscal year 2019. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2012 was as follows: tax-exempt income $19,582,136. The tax character of current year distributions will be determined at the end of the current fiscal year. (e) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting 34 Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 10, 2012, the $225 million unsecured credit facility with Citibank, N.A., was decreased to $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on October 31, 2012, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the fund’s average daily net assets and is payable monthly. During the period ended October 31, 2012, the Distributor retained $8,577 from commissions earned on sales of the fund’s Class A shares and $1,768 from CDSCs on redemptions of the fund’s Class C shares. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2012, Class C shares were charged $50,838, pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class A and Class C shares and Class Z shares pay the Distributor at an annual rate of .20% of the value of the average daily net assets of Class Z shares, for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2012, Class A, Class C and Class Z shares were charged $301,002, $16,946 and $255,893, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc. (“DTI”), a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $80,942 for transfer agency services and $2,478 for cash management services. Cash management fees were partially offset by earnings credits 36 of $290.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2012, the fund was charged $22,734 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2012, the fund was charged $2,753 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $85. During the period ended October 31, 2012, the fund was charged $3,981 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $236,569, Distribution Plan fees $8,124, Shareholder Services Plan fees $96,668, custodian fees $11,129, Chief Compliance Officer fees $2,654 and transfer agency fees $36,294. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended October 31, 2012, amounted to $52,560,841 and $58,869,172, respectively. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended October 31, 2012, was approximately $4,845,000, with a related weighted average annualized interest rate of .95%. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended October 31, 2012 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents 38 a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equiv-alents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange’s clearinghouse guarantees the financial futures against default.At October 31, 2012, there were no financial futures outstanding At October 31, 2012, accumulated net unrealized appreciation on investments was $44,144,429, consisting of $44,436,868 gross unrealized appreciation and $292,439 gross unrealized depreciation. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 24, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 40 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended June 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods and ranked in the fourth quartile of the Performance Group for most of the periods.The Board also noted that the fund’s yield performance was at or above the Performance Group median for eight of the ten one-year periods ended June 30th, and above the Performance Universe median for all ten of the one-year periods ended June 30th, ranking in the first quartile of the Performance Group and Performance Universe for most of the periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s Lipper category average, noting that the fund outperformed its Lipper category average in six of the ten calendar years, including 2011. Dreyfus representatives discussed with the Board the reasons for The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the relative underperformance of the fund’s total return compared to the Performance Group and Performance Universe medians for the various periods and the steps taken to improve performance. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, and the fund’s actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating 42 costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with fund management’s efforts to improve performance, in light of the considerations described above. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 44 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not Applicable Item 3. Audit Committee Financial Expert. Not Applicable Item 4. Principal Accountant Fees and Services. Not Applicable Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: December ,2012 By: /s/ James Windels James Windels, Treasurer Date: December 19, 2012 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 5 Exhibit A Persons
